TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00310-CR
NO. 03-06-00311-CR



Phillip Ashcraft, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-04-252 & CR-04-253, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



O R D E R
PER CURIAM
On May 24, 2007, the Court abated this appeal for a hearing pursuant to rule 38.8. 
Tex. R. App. P. 38.8(b)(2).  The reporter's record from the hearing reflects that appellant's retained
counsel failed to appear.  Without objection by the State, the trial court found that appellant is
indigent and stated that counsel would be appointed to represent him.  We are advised, however, that
no order appointing counsel has been made.
The district court shall immediately make and file a written order appointing counsel
to represent appellant in this appeal.  A supplemental clerk's record containing a copy of this order
shall be tendered for filing no later than August 10, 2007.

It is ordered July 27, 2007.
 

Before Justices Patterson, Puryear and Pemberton
Do Not Publish